Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	Applicant’s amendment, filed on October 06, 2021 has been considered and entered in full.
2.	Applicant’s amendments to the claims and arguments with respect to respective amended claims have been considered and are persuasive; therefore all the rejections on the respective claims have been withdrawn.

Allowable Subject Matter
Reasons of Allowance:
3. 	Claims 1, 3-14 and 16-21 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The reasons of allowance for claims 1, 7 and 16 should be evident from the applicant’s arguments as filed in the amendment filed on 10/26/2021. Claims 1, 7 and 16 recites subject matter that was allowed in the previous office action mailed on 04/29/2021.  Therefore claims 1, 7 and 16 are allowed. All other claims depending on claims 1, 7 and 16 are allowable at least by dependency on claims 1, 7 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 3, 2021